1

2

3
                                                                              JS-6
4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   HILDA YESENIA McKEEHAN,                   )   Case No. ED CV 18-2467 FMO (SPx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   MICHAEL WHITAKER, et al.,                 )
                                               )
15                                             )
                                               )
16                      Defendants.            )
                                               )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19   Dated this 11th day of March, 2019.

20

21                                                                   /s/
                                                              Fernando M. Olguin
22                                                         United States District Judge

23

24

25

26

27

28
